UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. LINDA ILLUMINATION, INC. (Exact name of registrant as specified in Charter Delaware 000-53842 42-1769314 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) No.1 Industrial Garden of Second Economic Cooperative Entity, Ren He Town, Baiyun District (Address of Principal Executive Offices) +86 (0) 20-8603-7011 (Registrant’s telephone number, including area code) China Real Estate Acquisition Corp. (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. x Yes o No As of September 30, 2010, there were 10,360,000 shares of common stock of common stock of the registrant outstanding. INDEX Pages PART I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Interim Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Interim Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Interim Statement of Stockholders’ Equity for the nine months ended at September 30, 2010 (unaudited) 5 Consolidated Interim Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Notes to the Consolidated Interim Financial Statements (unaudited) 7 - 19 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 - 26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II—OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1.A Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements LINDA ILLUMINATION, INC. CONSOLIDATED BALANCE SHEETS September 30, 2010 (unaudited) December 31, 2009 Assets Current Assets 　 　 Cash and Cash Equivalents Accounts Receivables (Net of Allowance for Doubtful Accounts) Loans Receivable 0 Marketable Securities 0 Inventories Prepayments and Other Current Assets Total Current Assets Property, Plant and Equipment Minus: Accumulated Depreciation Net, Property, Plant and Equipment Total Assets Liabilities and Stockholders' Equity Current Liabilities 　 Accounts Payables Customer Deposit Short Term Debt Short Term Loan From Related Parties Accrued Expenses and Other Current Liabilities Including: Due to Related Parties 121,702 and 145,388,respectively Total Current Liabilities Long-term Debt 　 Long-term Loan From Bank 0 Total Long-term Debt 0 Total Liabilities Stockholders' Equity: 　 Preferred stock ($0.0001 par value, 10,000,000 authorized share; none outstanding) 0 0 Common stock ( $0.0001 par value, 200,000,000 shares authorized, 10,360,000 issued, and outstanding at September 30, 2010) Additional Paid In Capital Retained Earnings Accumulated Other Comprehensive Income Total Stockholders' Equity: 　 Total Liabilities and Shareholders' Equity 3 LINDA ILLUMINATION INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ( Unit: USD $) For the nine months ended September 30, 2010 For the nine months ended September 30, 2009 For the three months ended September 30, 2010 For the three months ended September 30, 2009 Revenues Cost of Goods Sold Gross Profit Operating Expenses: Marketing and Selling Expenses General and Administrative Expenses Total Operating Expenses Income From Operations Other Income (Expense) Interest Expense Other Income (Expense) Total Other Income (Expense) Income Before Income Tax Income Tax 0 7 0 Net Income Unrealized Foreign Currency Translation Gain (Loss) Comprehensive Income $ Net Income Per Common Share - Basic and Diluted: $ ** Weighted Common Shares Outstanding - Basic and Diluted ** Less than $0.01 4 LINDA ILLUMINATION INC.CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (Unit :USD $) Common Stock, ParValue$0.0001 Additional Accumulated Other Comprehensive Foreign Currency Number Paid In Retained Translation ofShares Amount Capital Earnings Gain Total Balance, January 1, 2010 (1) 　 62,698 Issued shares to Magic Ocean April 29, 2010 　　 (16,156)　 Additional issued in September 1, 2010 36 Net income 　 　 　 　　 (106,605))　 Foreign Currency Gain 　 　 　 　 　 (14,836) (14,836)　 Balance, September 30, 2010 (1) The stockholders’ equity of Linda Illumination has been recapitalized to give effect to the shares received by existing shareholders of Linda Illumination from the Share exchange agreement with China Real Estate Acquisition on April 28, 2010. 5 LINDA ILLUMINATION INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Unit: USD $ For the nine months ended September 30, 2010 For the nine months ended September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES 　 　 Net Income $ $ Depreciation Expense Changes in operating assets and liabilities Accounts Receivables (Net of Allowance for Doubtful Accounts) Inventories Prepayments and Other Current Assets Accounts Payables Customer Deposit Accrued Expenses and Other Current Liabilities NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of Property, Plant, and Equipment Marketable Securities 0 Loans Receivable 0 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES CASH FLOW FROM FINANCING ACTIVITIES Proceeds from Long-term Debt orRepayment of Long-term Debt Proceeds from Short-term Debt Repayment of Short-term Debt 0 Cash from Additional Issue 0 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCRESE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD CASH AT ENDING OF PERIOD $ $ 　 　 　 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: 　 　 Interest Paid $ $ Income Taxes Paid $ $ 0 6 Linda Illumination, Inc. NOTES TO THE CONSOLIDATED INTREIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 NOTE 1 – ORGANIZATION AND OPERATIONS Linda Illumination was incorporated as China Real Estate Acquisition Corp. (“China Acquisition”) in the State of Delaware on August 14, 2009.Since inception, China Acquisition has been engaged in organizational efforts and obtaining initial financing. China Acquisition was formed as a vehicle to pursue a business combination. The business purpose of China Acquisition was to seek the acquisition of or merger with, an operating company. On April 28, 2010, China Acquisition acquired Linda International Lighting Co., Ltd (“Linda International”) in accordance with the Exchange Agreement. Pursuant to the terms of the Exchange Agreement, China Acquisition acquired all the Interests of Linda International from the Linda International Shareholders; and the Linda International Shareholders transferred and contributed all of their Interests to China Acquisition. In exchange, China Acquisition issued a total of 5,000,000 shares of common stock, Magic Ocean transferred 3,800,000 shares of its common stock to the Linda International Shareholders, their designees or assigns, which totals 88% of the issued and outstanding shares of common stock of China Acquisition on a fully-diluted basis as of and immediately after the Closing of the Combination. On July 7, 2010, China Acquisition filed a certificate of amendmentto the Company’s articles of incorporation with the Delaware Secretary of State changing China Acquisition’s name to Linda Illumination, Inc. (“the Company”) Linda International was incorporated on April 16, 2005 in Hong Kong to serve as an intermediate holding company. Mr Maolin Shi was the sole owner of Linda International with 100% interest. Guangzhou Linda Illumination Industry Co., Ltd (“Linda Illumination”) was incorporated on March 27, 2006, in the City of Guangzhou, Guangdong Province, People’s Republic of China (“PRC”). Mr Maolin Shi owned 25% of Linda Illumination through Linda International, and the remaining 75% was owned by Linda Electronic Co., Ltd (“Linda Electronic”). Linda Illumination is primarily engaged in developing, manufacturing, marketing, and sales of searchlights, spotlights, energy-efficient electronic lamps, and other mobile lighting products. Linda Electronic was incorporated in the City of Guangzhou, Guangdong Province, PRC. Mr Maolin Shi owned 55% of Linda Electronic and the remaining 45% was owned by his brother and sister. On March 11, 2010, Linda International entered into an equity transfer agreement with Linda Electronic to acquire additional 75% equity interest of Linda Illumination from Linda Electronic. Upon the completion of this equity interest transfer, Linda International becomes a holding company that owns 100% of the equity interests of Linda Illumination. Both Linda International and Linda Illumination are under the common control of Mr. Maolin Shi, who has direct and significant influence on both Companies’ operations and policies, before and after March 11, 2010. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Certain information and footnote disclosures normally included in financial statements prepared in conjunction with generally accepted accounting principles have been condensed or omitted as permitted by the rules and regulations of the United States Securities and Exchange Commission, although the Company believes that the disclosures contained in this report are adequate to make the information presented not misleading. These condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and the notes thereto included in the Company’s annual report on Form 10-K and other reports filed with the SEC. The accompanying condensed unaudited interim consolidated financial statements reflect all adjustments of a normal and recurring nature which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows of the Company for the interim periods presented. The results of operations for these periods are not necessarily comparable to, or indicative of, results of any other interim period or for the fiscal year taken as a whole. 7 Basis of Presentation The Company's consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP").The financial statements reflect the financial position, results of operations and cash flows of the Company and its wholly owned subsidiary Linda International and Linda Illumination as of September 30, 2010 and December 31, 2009 and for the nine months ended September 30, 2010 and 2009 and for the period from July 1 to September 30, 2010 and 2009. Linda International and Linda Illumination have been under the common control of Mr. Maolin Shi since their incorporations. After closing of the Share Transfer Agreement with China Acquisition, Mr.Maolin Shi owns 88% of the shares of common stockof the Company issued and outstanding. Such manner of presentation reflects the economic substance of the combined companies, which were under the common control throughout the relevant periods, as a single economic enterprise. There were no inter-company transactions occurred for the nine months ended at September 30, 2010. All previously significant intercompany transactions have been eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. Significant estimates in the nine months ended September 30, 2010 include the allowance for doubtful accounts, and the useful life of property, plant, and equipment. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. The Company maintains cash and cash equivalents with various financial institutions in the PRC. Balances at financial institutions or state-owned banks within the PRC are not covered by insurance. Non­performance by these institutions could expose the Company to losses for amounts not covered by insurance. However, the Company has not experienced, nor does it anticipate, non-performance by these institutions. Accounts Receivable and Allowance for Bad Debt The Company records accounts receivable, net of an allowance for doubtful accounts. The Company maintains allowance for doubtful accounts for estimated losses. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expenses. Outstanding account balances are reviewed individually for collectability. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure to its customers. Marketable Securities – Held-to-Maturity On January 4, 2009, the Company invested $263,613 to purchase a debt security with one year maturity and annual interest rate 10% from Jiayuan Trading Company in Guangzhou City, PRC. The Company accounts for this short term investment as a marketable security – held-to­maturity in accordance with FASB Accounting Standards Codification (“ASC”) 320 “Investment”, previous Statement of Financial Accounting Standards (“SFAS”) SFAS No. 115 “Investments in Debt and Equity Securities”. According to this accounting standard, held-to-maturity securities are those that the investor intends to hold to maturity and is able to hold to maturity. Designation of a security as held-to-maturity allows the investor to report the security value at historical cost plus accretion or minus amortization. Amortization of premium or discount is calculated using an amortization table to allow interest revenue and amortization to be recorded separately. This ensures that carrying value of the security equals the maturity value on the maturity date. Unrealized gains or losses are not shown on the balance sheet, but reflected in reported income or reported net worth. The Company acquired this held-to-maturity security at its face value, and there was no market value or value of any comparable held-to-maturity securities available at the acquisition time. 8 Inventories The Company values inventories, consisting of finished goods and raw materials, at the lower of cost or market. Cost is determined using the weighted average cost method. Cost of finished goods comprises direct labor, direct materials, direct production cost and an allocated portion of production overhead. The Company regularly reviews raw materials and finished goods inventories on hand and, when necessary, records a provision for excess or obsolete inventories based primarily on current selling price and sales prices of confirmed backlog orders. There is no allowance at September 30, 2010. The Company has several manufacturing and assembling lines, in which the whole manufacturing and assembling processes take only about 1-5 minutes. All products are completed before the close of each day. Therefore, the Company does not carry any work-in-process inventories. Property, Plant and Equipment Property, plant and equipment are recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of property, plant and equipment is computed by the straight-line method (after taking into account their respectively estimated residual values) over the assets’ estimated useful lives ranging from 5 years to 20 years. Leasehold improvements, if any, are amortized on a straight-line basis over the lease period or the estimated useful life, whichever is shorter. Upon sale or retirement of property, plant and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in current operations. There were no fixed assets retired for the nine months ended at September 30, 2010, and therefore, no gain or loss incurred from such transactions for this period. Impairment of Long-Lived Assets In accordance with FASB Accounting Standards Codification (“ASC”) 360 “Impairment or Disposal of Long Lived Assets”, previous Statement of Financial Accounting Standards (“SFAS”) SFAS No. 144 “Accounting for the Impairment of Long Lived Assets”, the Company periodically reviews its long-lived assets, which include property, plant and equipment, for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable. Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. The Company determined that there were no impairments of long lived assets for the nine months ended at September 30, 2010. Income Taxes The Company is governed by the Income Tax Law of the People's Republic of China. Income Tax is accounted in accordance with the Statement of FASB Accounting Standards Codification No. 740 “Income Taxes”. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the carrying amounts of existing assets and liabilities of the financial statements and their respective tax bases and tax loss carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company determined that there were no deferred-tax assets and liabilities that should be recognized for the nine months ended at September 30, 2010. Value Added Tax (VAT) VAT is charged based on the selling price of our products at a general rate of 17%. In the PRC, VAT on the invoice amount is collected on behalf of tax authorities in respect of the sales of goods. Revenue is stated net of VAT. VAT collected from customers is offset by VAT paid for purchases, with the net amount recorded as a liability in the consolidated balance sheet until it is paid to the authorities. 9 Reporting Currency and Translation The reporting currency of the Company is the U.S. dollar. The functional currency of the Company is the local currency, the Chinese Renminbi ("RMB"), the currency of the PRC. The Company has adopted FASB Accounting Standards Codification (“ASC”) 830 “Foreign Currency Matters”, and translated financial statement amounts from RMB to the Company's reporting currency, United States dollars ("USD$" or "$"). Results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Translation adjustments resulting from the process of translating financial statements from the local currency into U.S. dollars are included in determining accumulated other comprehensive income in the statement of stockholders’ equity. RMB is not a fully convertible currency. All foreign exchange transactions involving RMB must take place either through the State Administration of Foreign Exchange (the “SAFE”) of the People's Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange. The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the SAFE, which are determined largely by supply and demand. The following exchange rates were adopted to translate the amounts from RMB into United States dollars (“USD$”) for the respective periods: 　 September 30, September 30, June 30, June 30, Closing RMB Exchange Rate (RMB/USD$) 　 Nine months ended September 30, 2010 Nine months ended September 30, 2009 Six months ended June 30, 2010 Six months ended June 30, 2009 Average RMB Exchange Rate (RMB/USD$) Operating Leases The Company entered into a non-cancelable operating lease agreement, in the year 2007, for its commercial office space and manufacturing space in Guangzhou City, China. The Company, following the guidance under FASB Accounting Standards Codification (“ASC”) 840 “Leases”, charges the rental payments to expense over the lease term as determined under the lease agreement. Customer Deposit Customer deposit, included in accrued expenses and other current liabilities, primarily represents amounts received from customers for future delivery of products, all of which were fully or partially refundable depending upon whether customization of products has begun if so required. Financial Instruments (i) Fair Value of Financial Instruments FASB Accounting Standards Codification (“ASC”) 825 “Financial Instruments”, requires disclosure of the fair value of financial instruments held by the Company. The Company follows Accounting Standards Codification No.825 for the recording of its financial instruments. The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying amounts of financial assets and liabilities, such as cash, trade accounts receivable, prepayments and other current assets, accounts payable, accrued expenses and other current liabilities, approximate their fair values because of the short maturity of these instruments. 10 (ii) Concentrations of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and trade accounts receivable. Substantially all of the Company’s cash is maintained with state-owned banks within the People’s Republic of China, of which no deposits are covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. An insignificant portion of the Company’s sales are credit sales which are primarily to customers whose ability to pay is dependent upon the industry economics prevailing in these areas, and concentrations of credit risk with respect to trade accounts receivables is limited due to generally short payment terms and significant cash sales. The Company also performs ongoing credit evaluations of its customers to help further reduce credit risk. Revenue Recognition The Company follows the guidance of FASB Accounting Standards Codification No. 605 “Revenue Recognition”. Revenue is recognized when persuasive evidence of an arrangement exists, product delivery has occurred, the title and risk of loss transfer to the buyer, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. Research and Development Expenses The Company’s research and development costs are expensed as incurred, in accordance with FASB Accounting Standards Codification No. 730 “Research and Development”. The research and development costs consist primarily of salaries and related expenses of personnel engaged in research and development activities. The Company’s research and development activities include designing and development of energy-saving lamps and illumination technologies, and also significant improvements and refinements to the existing products. Research and development expenses were $ 2,160 for the nine months ended at September 30, 2010 and $ 5,673 for the nine months ended at September 30, 2009. Advertising Expense The Company expenses all advertising and promotion costs as incurred. Advertising and promotion expenses were $ 16,818 for the nine months ended at September 30, 2010 and $ 9,760 the nine months ended at September 30, 2009. Shipping and Handling Costs The Company accounts for shipping and handling fees in accordance with FASB Accounting Standards Codification No. 605-45 “Revenue Recognition – Shipping and Handling Cost”. Amounts charged to customers in sales transactions related to shipping and handling are included in revenues. The actual costs to the Company are recognized as operating expense. The majority of the Company’s sales were on a FOB factory basis. The Company incurred $ 13,879 and $ 21,016 for shipping and handling costs for the nine months ended at September 30, 2010 and 2009, respectively. Other Income- Interest Income From Marketable Securities – Held-to-Maturity The Company records the profit generated from sources other than its business operations, such as investing, financing, and other non-operating activities, as other income. On January 4, 2009, the Company purchased a debt security in the amount of $263,613 with one year maturity and annual interest rate of 10% on face value of the security. At acquisition, this marketable security was recorded as held-to-maturity in accordance with FASB Accounting Standards Codification (“ASC”) 320 “Investment”. The Company recognizes the interest income when the interest is earned. Net Income Per Common Share Basic net income (loss) per share are computed by dividing net income/(loss) attributable to holders of common shares by the weighted average number of common shares outstanding during the year. Diluted net income per share reflects the potential dilution that could occur if securities or other contracts to issue common shares (convertible preferred stock, forward contract, warrants to purchase ordinary shares, contingently issuable shares, common stock options and warrants and their equivalents using the treasury stock method) were exercised or converted into ordinary shares. There were no such securities and other contracts issued at the nine months ended at September 30, 2010. Therefore, no diluted net income per share needs to be calculated for the nine months ended at September 30, 2010 and 2009. 11 Comprehensive Income The Company has adopted Statement of Accounting Standards Codification No. 220 “Comprehensive Income”. This statement establishes rules for the reporting of comprehensive income and its components. Comprehensive income, for the Company, consists of net income and foreign currency translation adjustments and is presented in the Statements of Income and Comprehensive Income and Stockholders’ Equity. For the nine months ended at September 30, 2010and 2009, the Company's comprehensive income was $(121,441) and $129,389 respectively. Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Recently Issued Accounting Pronouncements Business Combinations (Included in ASC 805 “Business Combinations”, previously SFAS No. 141(R)) This ASC guidance revised SFAS No. 141, “Business Combinations” and addresses the accounting and disclosure for identifiable assets acquired, liabilities assumed, and noncontrolling interests in a business combination. The Company determined that the Company’s recent business combination and acquisition under the common control is an exception to this standard and is not subject to the accounting treatments requirement by this standard. Noncontrolling Interests (Included in ASC 810 “Consolidation”, previously SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements, an amendments of ARB No. 51”) This ASC guidance establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. Interim Disclosures About Fair Value of Financial Instruments (Included in ASC 825 “Financial Instruments”, previously FSP SFAS No. 107-1) This guidance requires that the fair value disclosures required for all financial instruments within the scope of SFAS No. 107, “Disclosures about Fair Value of Financial Instruments”, be included in interim financial statements. This guidance also requires entities to disclose the method and significant assumptions used to estimate the fair value of financial instruments on an interim and annual basis and to highlight any changes from prior periods. This guidance was effective for interim periods ending after September 15, 2009. The adoption of this statement did not have a material effect on the Company’s financial condition and results of operations. Accounting for Transfers of Financial Assets (To be included in ASC 860 “Transfers and Serving”, previously SFAS No. 166 “Accounting for Transfers of Financial Assets - an Amendment of FASB No. 140”) This ASC guidance addresses information that a reporting entity provides in its financial statements about the transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement in transferred financial assets. Also, SFAS No. 166 removes the concept of a qualifying special purpose entity, limits the circumstances in which a transferor derecognizes a portion or component of a financial asset, defines participating interest and enhances the information provided to financial statement users to provide greater transparency. This guidance is effective for the first annual reporting period beginning after November 15, 2009. The adoption of this statement did not have a material effect on the Company’s financial condition and results of operations. 12 Consolidation of Variable Interest Entities – Amended (To be included in ASC 810 “Consolidation”, SFAS No. 167 “Amendments to FASB Interpretation No. 46 (R)”) SFAS No. 167 amends FASB Interpretation No. 46 (revised in December 2003), “Consolidation of Variable Interest Entities,” to require an enterprise to perform an analysis to determine the primary beneficiary of a variable interest entity; to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity and to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity. SFAS No. 167 also requires enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. SFAS No. 167 is effective for the first annual reporting period beginning after November 15, 2009. The adoption of this statement did not have a material effect on the Company’s financial condition and results of operations. FASB Accounting Standards Codification (Accounting Standards Update (“ASU”) 2009-1) In June 2009, the FASB approved its Accounting Standards Codification (“Codification”) as the single source of authoritative United States accounting and reporting standards applicable for all non-governmental entities, with the exception of the SEC and its staff. The Codification is effective for interim or annual financial periods ending after September 15, 2009 and does not have any impact on the Company’s financial statements as the Company has no previous reference prior to the Codification. Multiple Deliverable Revenue Arrangements (ASU 2009-13 and 2009-14) In October 2009, the FASB issued a new accounting standard which provides guidance for arrangements with multiple deliverables. Specifically, the new standard requires an entity to allocate consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices. In the absence of the vendor-specific objective evidence or third-party evidence of the selling prices, consideration must be allocated to the deliverables based on management’s best estimate of the selling prices. In addition, the new standard eliminates the use of the residual method of allocation. In October 2009, the FASB also issued a new accounting standard which changes revenue recognition for tangible products containing software and hardware elements. Specifically, tangible products containing software and hardware that function together to deliver the tangible products’ essential functionality are scoped out of the existing software revenue recognition guidance and will be accounted for under the multiple-element arrangements revenue recognition guidance discussed above. The adoption of this statement did not have a material effect on the Company’s financial condition and results of operations because the Company does not have any multiple deliverable revenue arrangements. Transfer of Financial Assets (ASU 2009-16) In December 2009, FASB issued ASU No. 2009-16, Accounting for Transfers of Financial Assets. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 166, Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140.The amendments in this Accounting Standards Update improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets. In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets. Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting. The adoption of this ASU did not have a material impact on its financial statements. Improvements to Financial Reporting by Enterprises Involved Variable Interest Entities (ASU 2009-17) In December, 2009, FASB issued ASU No. 2009-17, Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). The amendments in this Accounting Standards Update replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements. The adoption of this ASU did not have a material impact on its financial statements. 13 Accounting for Distributions to Shareholders with Components of Stock and Cash (ASU 2010-01) In January 2010, FASB issued ASU No. 2010-01- Accounting for Distributions to Shareholders with Components of Stock and Cash. The amendments in this Update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share). The amendments in this update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. The adoption of this ASU did not have a material impact on its financial statements. Accounting and Reporting for Decreases in Ownership of a Subsidiary (ASU 2010-02) In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. The amendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51.” If an entity has previously adopted SFAS No. 160 as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted SFAS No. 160. The adoption of this ASU did not have a material impact on its financial statements. Accounting and Reporting for Decreases in Ownership of a Subsidiary (ASU 2010-06) In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1) Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1) Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2) Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU, however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. NOTE 3 – ACCOUNTS RECEIVABLE The Company provides an allowance for doubtful accounts related to its receivables. The receivables and allowance balances at September 30, 2010 and December 31, 2009 are as follows: September 30, 2010 December 31, 2009 Accounts Receivable $ $ Less: Allowance for Doubtful Accounts Accounts Receivable, Net $ $ NOTE 4 – LOANS RECEIVABLE As of September 30, 2010, we advanced $880,847 as cash collateral to an unrelated third party who acted as a loan guarantor on short-term loans we borrowed from a bank. From the $880,847, $746,480 is interest free and is due back to us on January 13, 2011. $134,367 is interest free and repayable to us on demand. 14 NOTE 5 - INVENTORIES The inventories at September 30, 2010 and December 31, 2009 consisted of the follows: September 30, 2010 December 31, 2009 Raw materials $ $ Finished goods Total Inventories $ $ The Company has several manufacturing and assembling lines, in which the whole manufacturing and assembling processes take only about 1-5 minutes. All products are completed before the close of each day. Therefore, the Company does not carry any work-in-process inventories. NOTE 6 – PREPAYMENTS AND OTHER CURRENT ASSETS Prepayments and Other Current Assets at September 30, 2010 and December 31, 2009 consisted of the follows: September 30, 2010 December 31, 2009 Prepayments for Raw Materials $ $ Prepayments for Rent, Advertisement, and Other Office Expenses Other Receivables Total Prepayments and Other Current Assets $ $ NOTE 7 – PROPERTY, PLANT AND EQUIPMENT At September 30, 2010 and December 31, 2009, Property, Plant and Equipment consisted of the follows: Estimated useful life September 30, 2010 December 31, 2009 (Years) Balance Balance Buildings and Improvements 20 $ $ Machinery and Equipment 5-10 Transportation Equipment 5 Office Equipment 5 Property, Plant and Equipment Less: Accumulated Depreciation Net, Property, Plant and Equipment $ $ The Company recorded depreciation expenses of $66,007 and $56,299 for nine months ended at September 30, 2010 and 2009, respectively. There were no impairment provisions made at September 30, 2010. 15 NOTE 8 – SHORT TERM DEBT As of September 30, 2010, the Company had three outstanding bank loans and four 3rd parties loans. The detail information is as follow: Bank Name Amount USD Borrowed Date Due Date Interest Rate Industrial and Commercial Bank of China 5.5755% per year Industrial and Commercial Bank of China 5.7555% per year Hang Seng Bank 5.94% per year Guangzhou China Royal Pawn Co. Ltd under negotiation* Guangdong Chaoshang Assurance Company Due on demand No interest Guangdong Wealth Guarantee Co., Ltd. Due on demand No interest Guangdong Wealth Guarantee Co., Ltd. Due on demand No interest Guangdong Wealth Guarantee Co., Ltd. Due on demand No interest Guangdong Wealth Guarantee Co., Ltd. Due on demand No interest Guangzhou Wangcai Building Materials Trading Ltd. Due on demand No interest Total As of September 30, 2010, the Company was not in compliance with the provisions of the Industrial and Commercial Bank of China loan agreement restricting loan funds use to the purchase of raw materials. The loan contains a penalty provision equivalent to 100% of the interest for the term of the violation. The potential penalty at September 30, 2010 amounts to $29,553, which the Company has accrued. * The Company previously agreed with Guangzhou China Royal Pawn Co. Ltd a monthly interest rate of 4%. The Company is now under negotiation with Guangzhou China Royal Pawn Co. Ltd for a more favorable interest rate and the extension of the loan to late December 2010 or January 2011. Based on the current negotiation result as of November 22, 2010, the Company is quite positive that the interest expenses will be exempt for August and September 2010, and they only need to pay interest starting from October 1, 2010, at a monthly interest rate lower than 4% per month. The specific terms are still under negotiation. The interest the Company expects will be waived is approximately $19,000. NOTE 9 – SHORT TERM LOAN FROM RELATED PARTIES As of September 30, 2010, the Company had outstanding short term loan from its shareholder Maolin Shi amounted to $31,181, which was non-interest bearing, unsecured, and payable on demand. NOTE 10 – ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued Expenses and Other Current Liabilities at September 30, 2010 and December 31, 2009 consisted of the follows: September 30, 2010 December 31, 2009 Accrued payroll and taxes $ $ Other payables and accruals Total Accrued Expenses and Other Current Liabilities $ $ NOTE 11 – LONG-TERM DEBT At September 30, 2010 and December 31, 2009, long-term loan from Hang Seng Bank $65,178 was due within one year, which has been reclassified to short term debt. September 30,2010 December 31, 2009 Long-term Loan From Bank, unsecured, with interest rate of 5.94% per annum payable yearly, with principal due January 1, 2011. $
